Citation Nr: 1224753	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  05-06 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to September 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.  The Veteran appealed that decision to the Board, and the case was referred to the Board for appellate review.  

In October 2007, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  

In December 2007, the Board remanded the instant claims for further development.  In October 2008, the Board again remanded the claims for further development.  

In October 2005, the Board denied service connection for a back condition, secondary to her service-connected left knee disability, denied an increased rating for ACL deficiency, left knee, and granted a separate 10 percent rating for limited flexion of the left knee and a separate 20 percent rating for limited extension of the left knee.  The issue of a TDIU was raised pursuant to Rice v. Shinseki, 22 Vet.App. 447 (2009), as part of the Veteran's increased rating claims, and as a result, was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Pursuant to the Board's October 2010 decision, the Veteran was granted a separate 20 percent rating for limitation of extension and a separate 10 percent rating for limitation of flexion.  Additionally, the issue of a TDIU was raised and the Veteran was scheduled for an appropriate examination to evaluate the effects of her service-connected disabilities on her ability to obtain substantially gainful employment.  The examiner was to offer an opinion as to whether the Veteran's service connected left knee disabilities and gastric ulcers, were in and of themselves so severe as to preclude substantially gainful employment.  

The Veteran underwent a VA examination in January 2011.  The examiner indicated, in pertinent part, concluded that the Veteran's left knee disability alone precluded him from obtaining and maintaining substantially gainful physical or even sedentary employment.  Such was based on the Veteran's subjective symptoms and findings on examination.  However, the examiner also stated that the subjective symptoms of the Veteran's left knee were far too severe in relation to the findings on X-rays and two previous MRIs and did not correlate.  Such suggests that the examiner believed that the Veteran was exaggerating her symptoms.

In this regard, the Board finds the examiner's opinion to be incongruent and at odds with itself.  The examiner indicates that the Veteran's subjective symptoms are inconsistent with the objective findings presented on X-ray findings and MRIs.  Nonetheless, pursuant to those findings, to include the Veteran's exaggerated complaints, the examiner indicated that the left knee disabilities alone prevented the Veteran from obtaining and maintaining substantially gainful employment.  Pursuant to 38 C.F.R. § 4.3 (2011), if a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  


In this case, the examination report is not adequate for rating purposes as the report does not show the findings as consistent with the examiner's opinion presented.  The examiner should have also considered whether the Veteran's service-connected disabilities, singularly, or in the aggregate, prevented the Veteran from obtaining and maintain substantially gainful employment.  Instead, the examiner merely opined that the Veteran's present duodenal ulcer and hiatal hernia did not preclude the Veteran from obtaining and maintaining substantially gainful employment.  No findings were made to whether the Veteran's knee and gastrointestinal disabilities combined together to preclude employment. 

Additionally, if it is ultimately concluded by the examiner that the Veteran is unable to obtain and maintain substantially gainful employment due to her service-connected disability(ies)), according to 38 C.F.R. § 4.16(b), the rating board should have submitted the case to the Director, Compensation and Pension Services, for extraschedular consideration, since the Veteran does not meet the percentage standards set forth for a TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should return the January 2011 VA examination report to the examiner who provided the opinion to clarify his findings related to the Veteran's left knee findings and symptoms.  Specifically, the examiner is again asked to state whether the Veteran's service-connected disabilities, singularly, or in the aggregate, prevent the Veteran from obtaining and maintaining substantially gainful employment.  In doing so, he is asked to reconcile his findings with his earlier February 2011 opinion that stated that the Veteran's left knee disability precluded employment but that she was also presenting symptoms that were disproportionate to X-ray and MRI findings.

If the examiner who examined the Veteran in January 2011 is no longer available, the Veteran should be provided an additional VA examination to determine the effects of all of her service-connected disabilities on her ability to maintain employment consistent with her education and occupational experience.  The claims file must be made available to the examiner for review in conjunction with the examination prior to examination.  The examiner must elicit from the Veteran and the record for clinical purposes a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities alone (singularly or in the aggregate) preclude her from securing and following substantially gainful employment consistent with her education and occupational experience.  

All opinions provided must include an explanation of the bases for the opinion.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  If the examiner finds the Veteran to be unemployable, the RO/AMC should send the case to the Director, Compensation and Pension Service, for extraschedular consideration.  

2.  Then, if the benefits sought on appeal are not granted, the claim should be readjudicated and she and her representative should be provided with an appropriate Supplemental Statement of the Case, and should be given an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


